DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 18 June 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a frame member” and then introduces “a first member” and “a second member” in a wherein clause (see MPEP § 2111.04).  The claim scope encompasses the structure of the frame member being a separate and distinct element from that of the first member and that of the second member, an embodiment not supported or described in the disclosure.  In other words, the claim does not recite “wherein the frame member includes a first member and a second member …”
The applicant’s disclosure states that the frame member (40) includes both the first member (50; “low-conductivity member”) and the second member (60; “high-conductivity member”).  The frame member (40) is not a separate and distinct element from the first member (50) and/or the second member (60).  The frame member (40) is defined as the combined structure of the first member (50) and the second member (60) (par. 34 and 36-38).  The first member (50) on the first, second and side surfaces accounts for a majority of the structure of the frame member (40), while the second member (60) accounts for a localized portion of the structure of the frame member (40) within the first member (50) at the second surface.
Claim 2 recites that the frame member includes a material identical to a material of the part of the first member.  If claim 1 is amended to be consonant with the disclosure, then claim 2 would fail to further limit the frame member structure in that the applicant’s disclosure states that the frame member (40) includes both the first member (50; “low-conductivity member”) and the second member (60; “high-conductivity member”).  The applicant does not provide disclosure of any frame member that does not include the first member; in fact, the frame member is defined by the presence of both the first member and the second member, therefore necessarily includes the material of the first member.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the extending portion of the second member.”  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozu et al. (U.S. Patent Application Publication 2020/0075437).
Referring to Claim 1, Nozu in Fig. 6A, 6B (refer to Fig. 3A, 3B, and 4B as well as related text for details of elements shown) for example, an electronic module comprising: a substrate (10; par. 17, 23) including a first surface (top) and a second surface (bottom) on a side opposite to the first surface (top), the second surface (bottom) including a first region (central region) and a second region (peripheral region) surrounding the first region (central region); an electronic device (20; par. 67) attached to the first surface (top); a component (16; par. 43) attached to the first region (central region) of the second surface (bottom); a lid member (25; facing member; par. 66-67) positioned to face the electronic device (20); and a frame member (6/7/8; conductive layer/insulating layer/resin member; par. 17, 18 and 23) attached to the substrate (10) to support the lid member (25), wherein a first member (6; insulating film; par. 18, 23; solder resist) and a second member (7; conductive layer; par. 18, 23; copper) having a higher thermal conductivity than the first member (6) are disposed at least on the second surface (bottom), at least a part of the second member (7) is positioned to face the second region (peripheral region), and at least a part of the first member (6) is positioned between the second member (6) and the component (16).
Referring to Claim 2, Nozu further teaches wherein the frame member (6/7/8) includes a material (material of 6) identical to a material of the part of the first member (6).
Referring to Claim 3, Nozu further teaches wherein the second member (7) includes a portion overlapping the electronic device (20) in a plan view of the first surface (top).
Referring to Claim 4, Nozu further teaches wherein a shortest distance (zero) between the at least a part of the second member (7) and the second surface (bottom) in a direction orthogonal to the second surface (bottom) is less than a thickness of the at least a part of the second member (7) in the direction.
Referring to Claim 5, Nozu further teaches wherein a shortest distance (zero) between the at least a part of the second member (7) and the second surface (bottom) in a direction orthogonal to the second surface (bottom) is less than a thickness of the part of the first member (6) in a normal direction of a surface of the second member (7) facing the component (16).
Referring to Claim 6, Nozu further teaches wherein the at least a part of the second member (7) is in contact with the second region (peripheral region) of the second surface (bottom).
Referring to Claim 7, Nozu further teaches wherein the at least a part of the second member (7) forms a part of an external shape of the electronic module.  The combination of the first member (6) and the second member (7) forms part of an external shape.
Referring to Claim 8, Nozu further teaches wherein a thickness (T5), in a direction orthogonal to the second surface (bottom), of a portion of the frame member (8) facing the second region (peripheral reigon) is greater than a height of the component (16) (see Fig. 3A-3B).
Referring to Claim 18, Nozu further teaches wherein the second surface (bottom) is rectangular (see Fig. 4B), and the second member (7) includes a portion extending along one side of the second surface (bottom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nozu et al. (U.S. Patent Application Publication 2020/0075437) in view of Kurihara et al. (U.S. Patent Application Publication 2013/0083493).
Referring to Claim 20, Nozu further teaches an equipment (Fig. 7; EQP; par. 72-79) comprising: an electronic module (APR; 200) described in claim 1; a wiring member (par. 76, line connecting APR and PRCS, inherent to the function “The processing device PRCS processes a signal output from the electronic module APR, and constitutes an analog front end (AFE) or a digital front end (DFE)”) connected to the electronic module (APR); and an electrical module (PRCS) connected to the electronic module (APR) via the wiring member.  Nozu teaches a connector (Fig. 4B; 161; par. 43) on in the first region (central region) of the second surface (bottom).  Though Fig. 7 does not show the structural details of the wiring member, it is reasonable that since the only accessible external connection of the electronic module (200) is the connector (161) in the first region (central region) on the second surface (bottom) of substrate (10), this is where the wiring member would be connected in order to interface with the electrical module (PRCS) so as to function as described.
Nozu does not explicitly show the wiring member connected to the connector (161), per se.
In the same field of endeavor, Kurihara teaches in Fig. 6 for example, a wiring member (80/81; par. 78) connected to a connector (83) attached to the second surface (bottom) of the electronic module (100); and an electrical module (9) connected to the electronic module (100) via the wiring member (80/81) (par. 81-82).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to connect the wiring member to the connector on the first region of the second surface the electronic module to the electrical module of Nozu as taught by Kurihara in order to facilitate the electrical communication between the modules so as to function as intended.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896